Citation Nr: 0201372	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  99-05-855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel




INTRODUCTION

The veteran had active service from June 1993 until January 
1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Wichita, Kansas (RO), which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran is not shown by competent medical evidence to 
currently have any bilateral knee disorder.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  The Board finds that 
the August 1998 rating decision, and December 1998 Statement 
of the Case provided to the veteran specifically satisfy the 
requirement of 38 U.S.C.A. § 5103 of the new statute in that 
they clearly notify the veteran of the evidence necessary to 
substantiate his service connection claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Secondly, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  The 
veteran has not referenced any evidence that has not been 
obtained that might aid his claim or might be pertinent to 
the bases of the denial of his claim.  The veteran's service 
medical records have been obtained and the veteran has been 
afforded a VA examination in connection with his claim.  In 
addition, all relevant medical records have been obtained.  
The Board thus finds that the VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

The Board finds that although this law was enacted during the 
pendency of this appeal and therefore was not considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements under the new laws and 
regulations have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of the reasons and bases as to why there is no 
prejudice to the veteran).  Accordingly, the Board concludes 
that the veteran's appeal is ready for disposition.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
incurred in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  To prove service connection, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service or 
during an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The Report of Medical History contained in the veteran's June 
1992 service entrance examination shows no history or 
complaints pertaining to the knees.   The Report of Medical 
Examination shows no defects or abnormalities of the knees.  

A service medical record dated in June 1993 shows that the 
veteran presented with a complaint that he was experiencing 
intermittent right knee pain that occurred while marching.  
The examiner provided an impression of iliotibial band 
tendonitis of the right knee.  The veteran sought medical 
treatment for his right knee again in July 1993 and was again 
diagnosed with lateral iliotibial band tendonitis.  

Service medical records dated July 1997 show the veteran 
presented with complaints of right knee pain of two weeks 
duration that had been occurring intermittently since he was 
in boot camp.  The veteran was diagnosed with patellofemoral 
pain syndrome.

A November 1997 Report of Medical History taken on 
examination for separation from service shows the veteran 
reported a history of a trick or locked knee and swollen or 
painful joints.  The examiner commented that the veteran had 
experienced a locking episode of his right knee while aboard 
ship.  A diagnosis of bilateral patellofemoral pain syndrome 
was recorded.  The Report of Medical Examination portion 
shows that there was a positive compression test of both 
knees and that the veteran was diagnosed with bilateral 
patellofemoral pain syndrome, which was "NCD" [not 
considered disabling]. 

A VA examination performed in March 1998 shows that the 
veteran presented with complaints of knee pain occurring 
after sitting Indian style.  By history, it was noted that 
the veteran had been treated for knee tendonitis while in 
service.  The veteran did not associate the knee pain with 
any special injury or military duty.  The examination did not 
reveal any findings of joint swelling, masses, floating 
cartilage or effusion.  Active and passive ranges of motion 
of the knees were within normal limits.  The medial and 
lateral collateral ligaments and the anterior and posterior 
cruciate ligaments were normal and had no motion.  The 
examiner associated the veteran's complaints of knee pain to 
ligamentous contracture due to the normal aging process while 
in the military.  X-rays of the knees was negative.  The 
diagnosis following the examination was knee pain without 
objective evidence of derangement.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part above.  However, the Board finds 
that the preponderance of the evidence is against a claim for 
service connection of a bilateral knee disorder. 

The Board acknowledges that during service the veteran was 
seen for treatment of his right knee in June and July 1993 
and in July 1997 and was diagnosed with lateral iliotibial 
band tendonitis and patellofemoral pain syndrome of his right 
knee.  Complaints associated with both knees were recorded on 
the veteran's November 1997 separation examination.  However, 
since service the veteran is not shown to have any bilateral 
knee disorder.  In this regard, the veteran has not submitted 
any medical evidence that shows he has been diagnosed with 
any knee disorder following service.  Significantly, 
following the March 1998 VA examination the examiner 
concluded with a diagnosis of knee pain without objective 
derangement.  

The Board finds the report of the March 1998 VA examination 
persuasive on the issue of the presence or absence of a 
current disorder of the knees.  Simply put, the March 1998 VA 
examination report and the concluding diagnosis represent the 
only medical diagnosis of record pertaining to the knees, and 
the Board notes that the Court has held that pain alone, 
without a diagnosed underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 259 
F.3d 1356, 1361 (Fed. Cir 2001).  

The veteran clearly believes that he has a bilateral knee 
disorder that had its origin in service.  However, the 
veteran, as a lay person, is not qualified to offer an 
opinion regarding the diagnosis relating to his knees.  Such 
a determination requires specialized knowledge or training 
and cannot be made by a lay person.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In the absence of medical proof 
of a present disability in this case, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board has considered the benefit of the doubt rule in 
this case, but finds that there is not such a state of 
equipoise between the positive and negative evidence to 
permit a favorable determination.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55- 56 (1990).  In short, as there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
on this issue is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral knee disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

